DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on 09/24/2021 have been considered. Initialed copy of form 1449 is enclosed herewith.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24, 25, 28, 29, 31-34, 36- 38 and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cesario et al. (US 20090033259 A1).
Re. claim 24 and 36, Cesario disclose a system comprising: 
an electric motor drive (see Fig. 3) configured to be electrically coupled to an electric motor and to provide power to the electric motor (BLDC motor); 
a sensor configured to output one or more measurement samples (“discretizing” ¶. [0032]) relating to electrical operation of the electric motor drive (“this may be done simply by detecting the currents that flows through the windings (that are the outputs of the brushless motor) and the driving voltages of the motor (that are the inputs of the motor)” ¶. [0040]); and 
a controller coupled to the electric motor drive and to the sensor (Fig. 3 shows the control algorithm connected to the motor and current sensors), and including an electronic processor (¶. [0042]), the controller configured to: 
obtain the one or more measurement samples relating to electrical operation of the electric motor drive (¶. [0032] and [0040]) ; and 
generate an estimate for a parameter characterizing the electric motor (see the estimated motor speed and rotor position output by the optimized state observer in Fig. 3) based on the one or more measurement samples (¶. [0032] and ¶. [0061 ],) the estimate generated based on: 
use of a cost function associated with a state space model to derive a present estimate for the parameter characterizing the electric motor for values corresponding to the one or more measurement samples (¶. [0039] and [0100]- [0102]), and 
application of a filtering operation to the derived present estimate and a previous estimate for the parameter derived based on values corresponding to previous one or more measurement samples (see filtering process applied to a priori and a posteriori estimations of the state variables x(k) and x(k+1) in ¶. [0022]-[0032]).
Re. claim 25 and 38, Cesario disclose wherein executing an optimization process that includes iteratively solving the cost function and evaluating solutions of the cost function using a convergence criterion (¶. [0039] and [0100]- [0102]).
Re. claim 28 and 41, Cesario disclose wherein determining the estimate for the parameter by applying the filtering operation includes: applying a least-squares filtering operation to the derived present estimate and the previous estimate to generate the estimate (see filtering process applied to a priori and a posteriori estimations of the state variables x(k) and x(k+1) in ¶. [0022]-[0032]).
Re. claim  29, 31, 37, 42 and 43, Cesario disclose deriving, based on the cost function associated with the state space model and on the one or more measurement samples, a second present estimate for a second parameter characterizing the electric motor; and determining a second estimate for the second parameter characterizing the electric motor by applying the filtering operation to the derived second present estimate and a previous second estimate for the second parameter derived based on the previous one or more measurement samples (Fig. 3 depicts the first (Rotor Position) and second present estimate (Rotor Speed) for a second parameter (speed) characterizing the electric motor).
Re. claim 32, Cesario disclose controlling, by the electric motor drive, operation of the electric motor based on the estimate for the parameter (see the signal ROTOR POSITION θ in Fig. 3).
Re. claim 33, Cesario disclose obtaining the one or more measurement samples includes: obtaining one or more of: controlled current provided to the electric motor by the motor drive, a derivative of the controlled current, or a control signal provided as input to the electric motor drive (see controlled current Iu,  Iv, and Iw  provided to the electric motor measured and sampled according to ¶. [0022]).  
Re. claim 34, Cesario disclose applying a perturbation input signal to the electric motor drive (see perturbation signals generated by the “evolutionary algorithms” on the covariance matrices of the state variables depicted in Fig. 4).  
Allowable Subject Matter
5.	Claims 26-27, 30, 35, 39, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846